Order filed October 31, 2013




                                         In The


         Eleventh Court of Appeals
                                      __________

                                  No. 11-11-00283-CR
                                      __________

                        JOE LOUIS TIENDA, Appellant

                                           V.

                       THE STATE OF TEXAS, Appellee


                       On Appeal from the 428th District Court
                                   Hays County, Texas
                               Trial Court Cause No. 07-802


                                       ORDER
       This appeal originally became unduly stalled due to the failure of
Appellant’s appointed counsel, Michael Packard, to file an appellate brief.
Appellant’s brief was originally due on November 19, 2012. On June 27, 2013,
this court abated the appeal and remanded the case to the trial court. On August 8,
2013, the trial court entered an order permitting Packard to withdraw and
appointing E. Chevo Pastrano as counsel for Appellant. On September 12, 2013,
this court granted a motion filed by Pastrano to extend the time in which to file
Appellant’s brief, and we notified Pastrano that the brief was due on or before
October 7, 2013. As of today, no brief has been filed in this case. Thus, this
appeal has once again become unduly stalled due to the failure of Appellant’s
appointed counsel to file an appellate brief.
      By this order, E. Chevo Pastrano is ORDERED to file in this court a brief on
behalf of Appellant on or before 5:00 p.m. on November 8, 2013. At that time,
Appellant’s brief shall either be physically present in the clerk’s office of the
Eleventh Court of Appeals at 100 West Main Street, Suite 300, in Eastland, Texas,
or electronically filed in the portal for the Eleventh Court of Appeals through
www.texas.gov.


                                                  PER CURIAM


October 31, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                          2